DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The last restriction requirement has been withdrawn, as it appears that claim 1 would be allowable upon correction of the 112 rejections provided herein.
Claim Rejections - 35 USC § 112
3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the limitation “wherein top surface layers and bottom surface layers of the first photovoltaic unit and the second photovoltaic unit are respectively transparent electron transport layers and transparent hole transport layers” is indefinite, as the exact layer structure is unclear.  From the working of the claim, the “layers” for each cell appears to be in plural such that each cell includes multiple top and bottom surface layers.  Additionally, the language appears to suggest that each surface layer includes both transport layers, which is not the situation disclosed in the specification.  Correction is required.  The examiner further notes that applicant is not consistent with “layer” or “layers” in the present claims.
	Additionally, the limitation “insulated to each other” is unclear, as it is unclear how exactly that works.  The device is required to be electrically connected, which would not be insulated.  
	Finally, the limitation “a second insulation layer, disposed between one side to the second photovoltaic unit, one side of the first transparent conductive layer, another side of the photovoltaic 
	Claims 2-15 are rejected as being dependent upon a rejected base claim.
Comments
4.	It appears that the claims would be in condition for allowance if the rejections under 35 U.S.C. 112 were overcome.    The closest prior art includes Schindler (U.S. Publication No. 2008/0295880) and Forrest et al. (U.S. Patent No. 6,198,091).  Both Schindler and Forrest provide tandem organic photovoltaic cells (thus including an HTL and an ETL in both layers) that may be connected in parallel (see Forrest at abstract and Schindler at paragraph 77).  This structure includes a first and second photovoltaic units each containing the layer stack as cited Schindler fig. 2 and Forrest fig. 8).  Both Forrest and Schindler provide a first transparent electrode layer on the substrate.  Schindler explicitly shows first and second transparent electrode layers on the substrate (the division between cells meets this limitation) while Forrest merely teaches that the division may occur as is known in the art.  Each reference also teaches that additional transparent conductive layers may be included (Schindler second electrode + connecting portion; Forrest provide electrodes between each subcell (see abstract) meeting the structure claimed, where the first TCO layer is the layer between subcells and the second is the last portion.
	Both references additionally provide that there are transparent insulating layers included in the device (see fig. 7 and description of Forrest) and that such a design can be optimized for connection purposes (while also not showing directly to scale).  Schindler provides electrically insulating separating layers between adjacent cells.

	While the limitation is indefininte, it appears that the above limitation requires the structure of figure 3, where a scribe separated electrode on a transparent substrate; two insulating posts or layers on each side of a first photovoltaic unit;  and transparent conducting layers that extend between the photovoltaic units and connect to the substrate and electrode.  This structure is not provided in the art or record, nor does the art or record provide any teaching or motivation to provide such as structure.  As such, depending upon the resolution of the issues under 35 U.S.C. 112, it appears that the claims may be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vak, U.S. Publication No 2017/0338045 provides a tandem organic/perovskite solar cell that includes many of the features claimed herein, although also not teaching the insulting/TCO structure as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721